Citation Nr: 1742763	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-23 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include macular degeneration.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse; Appellant's son


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

This appeal has been advanced on the docket of the United States Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran honorably served on active duty in the U.S. Navy from January 1951 to December 1954.

This matter comes before the Board on appeal from a January 2014 rating decision of the VA Regional Office (RO) in Boston, Massachusetts, on which occasion service connection for macular degeneration was denied.  The appellant timely appealed the decision with a notice of disagreement received by VA in April 2014.  No substantive appeal was timely received following the July 2015 statement of the case.  However, the matter was certified to the Board in April 2016 and a hearing was held.  The Board finds that these actions likely created an expectation that this issue remains in appellate status.  Accordingly, the Board will waive the need for a substantive appeal in this case.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Beryle v. Brown, 9 Vet. App. 24, 28 (1996).

The appellant, his spouse, and his son testified before the undersigned Veterans Law Judge at an August 2017 videoconference hearing.  A hearing transcript was associated with the claims file and reviewed.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issue on appeal.

Private treatment records reflect the Veteran has been diagnosed with macular degeneration.  E.g., 03/11/2016, VBMS entry, Medical Treatment Record - Non-Government Facility, at 1; 04/16/2014, Medical Treatment Record - Non-Government Facility, at 1.

At the August 2017 hearing, the Veteran explained that during service on board the USS Yellowstone, he retrieved and repaired torpedoes that had been fired on practice maneuvers.  08/02/2017, VBMS entry, Hearing Transcript, at 3-4.  His work involved exposure to several different solvents used to degrease fired equipment.  Id. at 4, 8.  Those solvents were not handled carefully and would spill and splash out.  Id. at 4-5, 12.  Specifically, the Veteran contends that during service around 1952, a chemical spill led him to visit sick bay where his right eye was treated.  Id. at 11-12.  No eye protection was offered to him during service.  Id. at 12.  The Veteran noted that his right eye became affected during service: it became sensitive to light and he could not see the compass with his right eye at night.  Id. at 11.  In a December 2013 letter, the Veteran indicated he was exposed to "various chemicals, solvents, and dyes" during service.  12/24/2013, VBMS entry, Correspondence, at 1; accord 07/24/2015, VBMS entry, VA 9 Appeal to Board of Appeals, at 2.

Service personnel records show the Veteran served as an electrical repairman.  12/16/2011, VBMS entry, Certificate of Release or Discharge from Active Duty (DD 214), at 1.  Therefore, the Veteran was likely exposed to cleaning solvents while performing his duties.  See 08/07/2017, VBMS entry, Third Party Correspondence, at 1-2 (VA information on the use of solvents in the military).  Moreover, service treatment records indicate that he was treated for hordeolum several times in 1952.  06/25/2013, VBMS entry, STR - Medical, at 5-6.  He was also treated for miosis.  Id. at 5.  The Veteran described his in-service treatment for exposure to chemicals, solvents, and dyes as having involved "continued [and] unsupervised exposure to [u]ltra-violet light without any eye protection."  12/24/2013, VBMS entry, Correspondence, at 1.

While the evidence is insufficient to grant service connection, competent evidence of the Veteran's macular degeneration, coupled with his in-service eye treatment for exposure to chemicals, solvents, and dyes, does indicate a possible relationship such that VA should provide the Veteran with an examination and opinion in this case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

Moreover, in his December 2013 letter, the Veteran noted VA treatment.  The claims file currently contains VA treatment records from April 2013 to April 2017.  VA should obtain and associate with the claims file any additional VA treatment records up to April 2013.

Furthermore, the Veteran indicated at the August 2017 hearing that he immediately sought medical attention for his right eye following service.  However, records before March 2010 are not of record.  Because those private medical records would pertain to his eye treatment following his service, they would be relevant to the appellant's claim.  Therefore, efforts should be made to locate them.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records up to April 2013 and from April 2017 to the present.  Moreover, notify the Veteran that he may submit VA Forms 21-4142 to authorize any private medical provider, including those he sought treatment from for his right eye immediately after service, to disclose and release to VA information on his treatment, and then request those medical records from the private medical providers.  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, schedule the Veteran for an eye examination.  (If the Veteran fails to report to the examination, then have an appropriately qualified VA examiner answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  For each eye, are any eye disorders shown or treated at any time during the claim period (from October 2012 to the present) at least as likely as not (50 percent or greater probability) related to active service?

Consider all lay and medical evidence, including January 2014 and March 2016 letters from the Veteran's private eye care provider suggesting that the Veteran's macular degeneration may be other than due to age and may be related to his service.  Consider also the Veteran's exposure to dyes, chemicals, and solvents during service, and his treatment for hordeolum and miosis in service.  Furthermore, consider additional private treatment records from March 2010 to February 2012 indicating the Veteran has had bilateral wet age-related macular degeneration; peripapillary choroidal neovascularization, posterior chamber intraocular lens, and a history of minor peripheral intra-retinal hemorrhage in the left eye; and cataract in the right eye.  Moreover, consider all lay statements by the Veteran, including his statements in the December 2013 letter, July 2015 VA Form 9, and August 2017 hearing transcript describing how his in-service exposure to solvents, dyes, and chemicals affected his vision during service and shortly following service.

Provide a clear and comprehensive rationale for any conclusions offered.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from steps 1-2 above, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

